Citation Nr: 0007931	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  94-25 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee and leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from June 1960 
to December 1963; he subsequently was a member of the Navy 
Reserves until 1970, during which time he had various periods 
of active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  One pertinent period of ACDUTRA was 
from May 4, 1968 to May 17, 1968.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for a 
right knee and leg disorder.  The Board remanded the case to 
the RO for additional development in October 1997; the RO has 
now returned the case to the Board for appellate review.

In June 1997, a Travel Board hearing was held in St. 
Petersburg before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Based on the evidence of record, it is not shown that the 
appellant has any right knee or leg pathology that was 
acquired in service or during any ACDUTRA or INACDUTRA, nor 
is it shown that there was a permanent worsening of the 
underlying condition based on any in-service occurrence or 
event or to any ACDUTRA or INACDUTRA.

3.  Arthritis of the right knee was first clinically 
demonstrated many years after separation from service.


CONCLUSION OF LAW

The pre-existing right knee disorder did not undergo 
aggravation during ACDUTRA; a separate acquired right 
knee/leg disorder, was not incurred or aggravated in active 
military service or any ACDUTRA or INACDUTRA, and arthritis 
of the right knee may not be presumed to have been incurred 
in service.  38 C.F.R. §§ 101, 106, 1101, 1110, 1111, 1112, 
1113, 1137, 1153, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, he has presented a claim that is plausible.  His 
evidentiary assertions have been presumed credible for this 
determination.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims file and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107, has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service or ACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  
Service connection may be granted for injury incurred in or 
aggravated by INACDUTRA.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 U.S.C.A. § 3.303(b).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As discussed below, the 
preponderance of the evidence is against a finding that the 
appellant's current right knee disorder is related to any 
incident or occurrence of service, ACDUTRA or INACDUTRA , and 
arthritis of the right knee may not be presumed to have been 
incurred in service.

The appellant testified during his June 1997 Travel Board 
hearing that he had recently suffered a major Workers 
Compensation knee injury while at work as a VA employee and 
that a knee brace had been prescribed for him to wear.  See 
Hearing Transcript p. 5 and p.11.  He stated that the 
original operation was done through the Post Office, that his 
meniscus cartilage was removed and that his records showed 
that he originally saw a "Dr. Farrah" for the original knee 
injury in July 1964.  See Hearing Transcript p. 6.  He 
further testified that the injury occurred when he was 
delivering mail and stepped on someone's front step and that 
he returned to work in December 1964.  See Hearing Transcript 
p. 7 and p. 15.

Review of the appellant's service medical records reveals no 
evidence of any complaints concerning his right knee or right 
leg while he was on active duty in the Navy; nor are there 
any clinical findings pertinent to the right leg or knee.  
The appellant underwent a separation examination in November 
1963; his lower extremities were noted to be normal.  

The appellant underwent various examinations while he was a 
member of the Naval Reserves.  In December 1967, he underwent 
an annual examination.  He denied all arthritis, bone, joint 
or other deformity, lameness and any trick or locked knee 
conditions.  On examination, his lower extremities were again 
found to be normal.

On May 4, 1968, the appellant was examined and found to be 
physically qualified for ACDUTRA.  On May 9, 1968, he sought 
medical treatment for his right knee which he described as 
"locked" because he was unable to fully extend it.  
Manipulation of the joint with the knee flexed resulted in a 
clicking noise and full mobility of the knee was noted to 
have been restored.  The cruciate and collateral ligaments 
were noted to be intact and there was minimal effusion with 
no quadriceps atrophy.  The diagnostic impression was torn 
medial meniscus.  Eight days later, the appellant was 
examined for release from ACDUTRA and no clinical findings 
referable to the right knee were made.

On June 18, 1968, the appellant underwent right knee surgery 
at Provident Hospital in Washington, D.C. (D.C.)  The 
physician who performed the surgery has indicated that he no 
longer has any pertinent office records, but the Providence 
Hospital records indicate that the appellant was employed as 
a letter carrier for the Post Office and that he was admitted 
on June 17, 1968, with a diagnosis of internal derangement of 
the right knee.  It was noted that the appellant had fallen 
in 1965, and traumatized the right knee.  Subsequently he had 
had episodes of pain and swelling with mostly pain from the 
previous month.  He could not extend his leg completely.  He 
gave a history of no major surgery (just a tonsillectomy).  
On physical examination, the right knee was slightly more 
swollen than the left.  The appellant underwent a medial 
meniscectomy for a bucket handle tear and he was discharged 
after an uneventful course and physical therapy.

The appellant subsequently underwent an annual examination in 
February 1969; he was found to be physically qualified to 
perform his duties.  During an annual Reserves medical 
examination conducted in January 1970, the appellant was 
found to have a two inch scar on the right knee.  He stated 
that he had undergone surgery for torn cartilage in May 1968, 
and that he had had no problems since then.  The appellant 
was examined shortly thereafter, in February 1970, at the 
start and finish of his ACDUTRA, and no defects were noted.

The appellant subsequently re-injured his right knee in March 
1976, when he stepped on some uneven ground in a D.C. Metro 
(subway) construction site after leaving a union meeting.  He 
denied having incurred this injury while playing basketball.  
He was originally treated at the emergency room (ER) at 
Doctor's Hospital in Prince George's County, Maryland where 
x-rays demonstrated no fracture or dislocation.  Considerable 
effusion was noted several days later and there was 
noticeable quadriceps atrophy.

The first radiology report of record demonstrating that the 
appellant had arthritis of the right knee is dated in July 
1993.  An x-ray taken at a VA facility revealed moderate 
degenerative changes in the right knee.  Posterior 
calcifications were noted to be consistent with loose bodies.  
Private medical evidence, dated in October 1990, indicates 
that the appellant was thought to have experienced some 
further degeneration or tearing of the cartilage; the private 
orthopedist noted that copies of the appellant's x-rays had 
been obtained and that they showed medial joint space 
narrowing with some degenerative changes in the intercondylar 
notch.  The appellant stated in his January 1993 claim that, 
after experiencing pain in his right leg and knee, he was 
diagnosed with osteoarthritis/degenerative arthritis in 
October 1989.

When the appellant submitted his initial claim for the right 
knee condition, he wrote on his January 1993 statement that 
he had injured his right knee, in July 1964, and that he had 
had an operation.  During his July 1993 VA orthopedic 
examination, the appellant stated that he had injured his 
right knee, in 1964, while carrying mail; he stepped on a wet 
step and his right knee struck the edge of the step resulting 
in trauma with swelling and pain of the right knee.  He 
stated that he was diagnosed with torn cartilage of the knee 
which was repaired during surgery at Providence Hospital in 
Washington, D.C.  The appellant reported that he injured in 
his right knee on May 9, 1965, while on ACDUTRA; he said that 
he was walking and stepped on something twisting his knee.  
He also stated that he worked at the Post Office until 1970, 
when he became a D.C. police officer.  In 1972, he joined the 
Secret Service White House Police and worked there until 
1990. 

The appellant submitted a VA Form 9, in May 1994, in which he 
stated that he did not experience any "locking" episodes 
after the one in May 1968, that he did experience numbness 
and pain occasionally and that he sought treatment at the 
Police and Fire Clinic in October 1989, after experiencing 
right knee pain.  He contended that the May 1968 incident 
fractured his cartilage which, in turn, resulted in his 
currently diagnosed right knee degenerative joint disease.  

The appellant underwent a VA medical examination in March 
1998.  The examiner stated that he reviewed the claims file.  
The appellant complained of pain on the anterior surface of 
the right knee that was present most of the time and 
aggravated by walking.  On physical examination, the right 
knee appeared to be slightly swollen, but there was no 
specific tenderness and range of motion was normal, from zero 
to 140 degrees, without pain, weakness or fatigue.  There was 
no evidence of locking in the right knee.  There did not 
appear to be any particular instability, weakness or 
interference with the appellant's gait, balance or 
propulsion.  The examiner rendered a diagnosis of post-
traumatic arthritis of the right knee.  He stated that the 
appellant's symptomatology was not associated with any active 
duty incident.  Furthermore, he stated that any pre-existing 
right knee/leg disorder did not undergo any increase in 
severity, that is, it was not aggravated, by the locking 
incident of May 9, 1968.  The examiner opined that the 
findings in the right knee were commensurate with the natural 
progression of the post-traumatic arthritis of the right knee 
which related back to the original surgery in 1968.  

As previously noted, there is no radiographic evidence of 
arthritis of the right knee until July 1993, and, more 
specifically, there was no clinical evidence of record of any 
degenerative changes until October 1990, at the earliest 
(although the appellant reports a diagnosis of arthritis in 
October 1989).  No competent party has attributed any right 
knee arthritis to the May 9, 1968 locking knee incident.  
While the appellant did experience locking of the right knee 
when he was on ACDUTRA in May 1968, temporary or intermittent 
flare-ups of a pre-existing injury cannot be considered to be 
'aggravation in service' unless the underlying condition as 
contrasted to symptoms, is worsened.  See Browder v. Brown, 5 
Vet. App. 268, 271-72 (1993) (citing Hensley v. Brown, 5 Vet. 
App. 155 (1993)).  In this case, there is no competent 
medical evidence of record relating the torn medial meniscus 
diagnosed on May 9, 1968, to any incident occurring during 
service, ACDUTRA or INACDUTRA, as opposed to the work-related 
right knee injury of 1964 or 1965.  Furthermore, there is no 
evidence of record demonstrating any right knee or leg 
treatment between the 1968 surgery and the March 1976 re-
injury or between March 1976 and October 1989, when arthritis 
was apparently first diagnosed.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that "temporary or intermittent flare-ups 
during service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened." Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Viewing the evidence in a light most favorable to the 
appellant, the weight of the evidence suggests that such a 
worsening in the underlying condition of the appellant's 1964 
or 1965 knee injury was not incurred during ACDUTRA.  This 
conclusion is supported by the medical evidence of record 
which shows that the appellant fell in 1965, and traumatized 
his right knee resulting in episodes of pain and swelling.  
The Board also relies on the appellant's own statements that 
he injured his right knee in 1964, when his knee struck the 
edge of a step resulting in trauma with swelling and pain.  
Furthermore, the evidence of record reveals that the 
appellant re-injured his right knee in March 1976, and that 
right knee arthritis was not diagnosed until more than twenty 
years after the May 1968 locking incident.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service or ACDUTRA.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Because 
the totality of the medical and nonmedical evidence of record 
shows that the appellant's currently demonstrated right knee 
disorder, including arthritis, cannot be said to be related 
to service or to ACDUTRA by way of direct incurrence or 
aggravation of the appellant's pre-May 1968 right knee 
injury, the Board finds that the claim for entitlement to 
service connection for a cervical spine disorder must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant's 
current right knee/leg disorder(s), including arthritis, 
should be service connected.  Since the preponderance of the 
evidence is against allowance of this claim, the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee and leg disorder, 
including arthritis, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

